DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/21/2021 has been entered.  
4.	Currently claim 1 has been amended; claims, 13, 14, 22-35, 37 and 38 are canceled. Therefore, claims 1-12, 15-21 and 36 are pending in this application.   
Response to Amendment
5.	The amendment to claim 1 is sufficient to overcome the objection set forth in the previous office action regarding the drawings. Accordingly, the Office withdraws the above objection.    
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-12, 15-21 and 36 are rejected under 35 U.S.C.103 as being unpatentable over Minen 102015000040968 (priority document of WO 2017/021323) 
in view of Murray 5,433,608. 
	As applied to Minen, it is worth noting that the machine translation (ITUB20152709) of the priority document (102015000040968) is used in this office-action.    
	Regarding claim 1, Minen teaches the following claimed limitations: a motion system comprising: a carriage disposed in a working volume (see fig 1, label ‘12’: e.g. 
a system for simulating the driving of a land vehicle; wherein the system comprises a mobile platform, label ‘12’, which corresponds to a carriage disposed in a working volume); a primary motion system comprising a plurality of cable drives disposed around the working volume, there being a flexible cable extending from each cable drive to the carriage, whereby the carriage is translatable in two or more degrees of freedom with respect to a reference frame (fig. 1, labels ’18, ‘20’, ‘21’: e.g. the system comprises a movement means, ‘label ‘18’, which corresponds to the primary motion system; and wherein the movement means comprises a plurality actuation members [i.e. cable drives] and flexible cables; wherein each cable extends from its respective actuation member to the mobile platform; and thereby the above arrangement causes the mobile platform [i.e. the carriage] to translate in two or more degrees of freedom with respect to a reference frame. In this regard, a stationary component—such as the environment in which the base platform [label ‘11’], or the flat support surface [label ‘19’], is fixed corresponds to the reference frame. The above interpretation is consistent with the specification; see the last paragraph on page 9 of the specification); a secondary motion system extending between the carriage and a payload to support the payload with respect to the carriage, whereby the payload is movable in one or more further degrees of freedom with respect to the reference frame (fig. 1, labels ‘14’ , ‘17’ and ‘28’: e.g. the system also comprises a kinematic mechanism [i.e. a secondary motion system], label ‘14’, that supports a frame, label ‘17’. The fame, label ‘17’,  represents a vehicle [i.e. a payload]. The above kinematic mechanism comprises  a plurality of actuators, each labeled ‘28’, and thereby moves frame ‘17’ [payload]  in one or more further degrees of freedom with respect to the reference frame).  

Minen does not teach, an auxiliary motion system that is mechanically independent from the primary motion system; and a video display unit arranged to provide an occupant of the payload with a view of a simulated environment, wherein the video display unit is movable by the auxiliary motion system.
	However, Murray discloses a motion simulating system, wherein the simulation system comprises (i) a primary motion system where a trainee is positioned (FIG 7, label ‘35’), and also (ii) an auxiliary motion system that is mechanically independent from the primary system (FIG 7, label ‘38’); and wherein the auxiliary system comprises a display system that displays simulated scenes to the trainee, wherein display is movable by the auxiliary motion system (col.3, lines 12-34).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Minen in view of Murray; for example, by incorporating an additional mechanically independent motion platform, wherein the additional motion platform incorporates a display system for displaying simulated scenes to the user; and wherein the additional motion platform is programmed to move the display in a coordinated manner with respect to the primary and secondary motion platforms, etc., and thereby the modified system provides the user with a wide field of view during the simulation, so that the user would have a more realistic driving experience.    
Minen in view of Murray teaches the claimed limitations as discussed above. Minen further teaches:  
	Regarding claim 2, a bed supporting the carriage, the bed extending in each direction in which the carriage is translatable by the primary motion system  (see FIG 1, e.g. the base platform, label ‘11’, or the flat support surface, label ‘19’, corresponds to the bed; and wherein it extends in each direction in which the mobile platform (i.e. the carriage) is translatable by the primary motion system), 
	Regarding claim 3, wherein the bed has a planar upper surface on which the carriage is supported (FIG 1, label ’11 or label ‘19’: e.g. the above bed already has a planar upper surface on which the carriage is supported),
	Regarding claim 4, wherein a planar upper surface of the bed is horizontal (see FIG 1, label ‘11’ or label ‘19’: e.g. the planar upper surface of the bed is already horizontal),  
	Regarding claim 5, wherein the bed is stationary in the reference frame (FIG 1, label ‘11’ or label ‘19’: e.g. the bed is already stationary in the reference frame),  	Regarding claim 6, wherein the carriage is contactlessly supported by the bed (page 9, lines 15-17 and page 10, lines 2-3: e.g. the system comprises a sliding means [fig. 5, label ‘24’] that involves magnetic support bearings; and wherein this sliding means is implemented to keep the mobile platform [fig. 5, label ‘12’] in suspension on the base platform [fig. 5, label ‘11’]. It is worth noting that a magnetic bearing typically supports a load using magnetic levitation).  
	Regarding claim 7, Minen in view of Murray teaches the claimed limitations as discussed above per claim.
	 Although Minen does not explicitly describe that there are five or more of the cable drives, Minen already teaches an implementation that involves at least four cable drives (see fig 3, wherein at least four actuation members, each labeled ‘21’, are implemented; and wherein the actuation members correspond to the cable drives). 

Minen’s implementation; for example, by incorporating one or more additional actuation member and cable arrangements to the system, in order to provide further translational movement in one or more additional directions, so that the simulation system would be able to easily simulate various types of driving scenarios. 
	Minen in view of Murray teaches the claimed limitations as discussed above per claim 1. Minen further teaches:  
	Regarding claim 8, wherein there is a configuration of the carriage in which at least one of the cables is wound against the carriage in a first rotational direction and another of the cables is wound against the carriage in a second rotational direction, by virtue of which the carriage is rotatable by operation of the cable drives (e.g. see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’: e.g. the base platform, label ‘11’, comprises four corners; wherein each corner has an actuation member [label ‘21’] involving a pulley [label ‘41’] and a cable [label ‘20’]; and wherein: (i) at least one of the cables is wound on the mobile platform [label ‘12’], which is the carriage, in a first rotational direction, and (ii) another of the cables is wound on the mobile platform [carriage] in a second rotational direction; and thereby the carriage is caused to rotate by operation of the actuation members, which are the cable drives),
	Regarding claim 9, wherein an axis about which the carriage is rotatable by the cable drives is perpendicular to two of the degrees of freedom in which the carriage is translatable by the cable drives (see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’: e.g. given the arrangement discussed per claim 8 above, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, the axis about which the carriage is rotatable by the cable drives is perpendicular to two of the degrees of freedom in which the carriage is translatable by the cable drives),
	Regarding claim 10, wherein in the configuration, the one of the cables and the other of the cables are each wound around the carriage by at least 900 (e.g. see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’ and page 7, lines 13-15: e.g. as already discussed above per claim 8, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, there is already a configuration wherein one of the cables and the other of the cables are each wound around the carriage by at least 900), 
	Regarding claim 11, wherein in the configuration all of the cables of the cable drives are wound around the carriage by at least 900 (see fig. 1 or fig. 3, labels ’12’, ’20’ and ‘21’ and page 7, lines 13-15: e.g. as already discussed above per claim 8, the base platform involves at least four corners, and wherein a cable extending from each corner is wound on the mobile platform [carriage]. Accordingly, there is already a configuration wherein all of the cables of the cable drives are wound around the carriage by at least 900),
	Regarding claim 12, wherein the secondary motion system comprises a plurality of linear actuators extending between the carriage and the payload (fig. 1, labels ‘12’, ‘14’, ’17’ and ‘28’; and also page 10, lines 4-11: e.g. the kinematic mechanism, label ‘14’, which corresponds to the secondary motion system, already comprises a plurality of liner actuators, each labeled ‘28’; and wherein the linear actuators extend between the mobile platform [carriage] and the frame, label ‘17’, that represents the vehicle [payload]),



different from the translational degrees of freedom provided by the primary motion system (fig. 1, labels ‘12’, ‘14’, ’17’ and ‘28’ and page 10, lines 7-11: e.g. the kinematic mechanism [label ‘14’], which corresponds to the secondary motion system, is already capable of moving the frame [‘label ‘17’], which is the payload, in all six degrees of freedom. Accordingly, the secondary motion system is capable of causing the payload to translate with respect to the reference frame in a degree of freedom different from the translational degrees of freedom provided by the primary motion system), 
Regarding claim 16, wherein the secondary motion system is capable of causing the payload to rotate with respect to the reference frame in each rotational degree of freedom not provided by the primary motion system (fig. 1, labels ‘12’, ‘14’, ’17’ and ‘28’ and page 10, lines 7-11: e.g. kinematic mechanism [label ‘14’], which corresponds to the secondary motion system, is already capable of moving the frame [‘label ‘17’], which is the payload, in all six degrees of freedom. Accordingly, the secondary motion system is capable of causing the payload to rotate with respect to the reference frame in each rotational degree of freedom not provided by the primary motion system), 
Regarding claim 17, wherein the motion system is a motion simulator for simulating a motion of a vehicle and the payload comprises a vehicle cockpit (page 3, lines 1-6 and page 5, lines 12-16: e.g. the simulator simulates the motion of a land vehicle; and wherein the frame [label ‘17’], which corresponds to the payload, already involves an interior of part of a vehicle that comprises a seat for the driver, a steering wheel, etc. Accordingly, the motion system is a motion simulator for simulating a motion of a vehicle and the payload comprises a vehicle cockpit), 
e.g. the movement means [label ‘18’], which corresponds to the primary motion subsystem, already moves the frame [label ‘17’] in: (i) forward and backward direction, and also (ii) left and right direction. Accordingly, the primary motion system provides motion of the vehicle cockpit in surge and sway. The kinematic system [label ‘18’], which corresponds to the secondary motion system, moves the frame [label ‘17’] in all six degrees of freedom. Accordingly, the secondary motion system provides motion of the vehicle cockpit in roll, pitch and heave), 
Regarding claim 19, wherein the primary motion system provides motion of the vehicle cockpit in yaw (page 6, lines 6-11: e.g. the movement means [label ‘18’], which corresponds to the primary motion system, already provides motion of the vehicle in yaw),
Regarding claim 20, a control processor configured to coordinate operation of the cable drives to maintain the cables in tension as the carriage is moved (Page 7, lines 5-12; Page 12, lines 1-9 and Page 14, 5-10: e.g. the system implements a processing and control device, which manages and controls actuating elements of the cables, in order to maintain correct tension of the cables during movement of the mobile platform [i.e. carriage]).
Regarding claim 21, Minen in view of Murray teaches the claimed limitations as discussed per claim 1. Although Minen does not explicitly describe “means for preloading the cables independently of the cable drives”, the above claim does not positively specify the means implied for preloading the cables (i.e. the claim broadly encompasses a manual operation, where a user preloading the cables independently of the cable drives).
Minen; for example, by allowing a user (e.g. a simulator operator, etc.) to manually preload the cables on the actuator members [i.e. cable drives], wherein the user also checks the proper tensioning of the cables, etc., in order minimize the potential to encounter problems during operation (e.g. operational problems due to excessive slackening of one or more of the cables, etc.); so that the reliability of the system is improved.    
Regarding claim 36, Minen in view of Murray teaches the claimed limitations as discussed per claim 1.
	Minen further teaches, wherein each cable drive comprises a reel around which the respective cable is wound and a motor for driving the reel to rotate (fig 1, labels ‘21’, ‘41’ and ‘22’: e.g. each actuating member [cable drive] already comprises a pulley [reel] around which the respective cable is wound; and also a motor [label ‘22’ for driving the reel to rotate).

Response to Arguments.
7. 	Applicant’s arguments have been fully considered (the arguments filed on 01/21/2021). The arguments are directed to the amendment made to the current claims. However, new ground of rejection is presented in this current office-action due to the amendment made to the current claims. Consequently, Applicant’s arguments are now  moot in views of the new ground of rejection.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715